                                                                                                                               -         --I~
             Case 3:20-cr-01586-GPC Document 51 Filed 01/15/21 PageID.112 Page 1 of 1
                                                                                                                                                   ___   ,'I


                                                                                                                                                          I

_ _ _ _ _ _ _ _ _ _ ___.,_J)JifHE&N-DJSTJUCT_Q_E_CALIILOJm-1..1~-+-~.--IAN-1                                                       -3---tUt'f---pa----+--+f

              UNITED STATES OF AMERICA

                                  V.

                           Ashley Maher                                       Case Number:              20CRI 586-GPC



                                                                             NOT
                                                                              •
                                                                                 FOR PUBLICYIEW
  To:       The United States Marshal
            and any Authorized United States Officer

          YOU ARE HEREBY COMMANDED to arrest                                                  Ashley Maher
                                                                                                   Name

  and bring him or her forthwith to the nearest magistrate to answer a(n)

  D     Indictment   D    Information    O Complaint    [g] Order of Court   D   Violation Notice      D   Probation Violation Petition
                                                                                                       0   Pretrial Vfi!):ation::
                                                                                                                      l¼.'.J         ,    '

  charging him or her. )Yith (brief description of offense):

                                                                                                                        I
                                                       DATE:   0\/JJ/?ei'Jl                                           CT'",
                                                       ARRESTED BY: pr::,6 12..eflt~f-

                                                                STEVEN C. STAFFORD
                                                                u.s.~,S/CA
                                                                BY:~     00

   In violation of Title           See Above              United States Code, Section(s)
                            -------'--'---------                                                ------------
  John Morrill                                                     Clerk of the Court
  Name oflssuing Officer                                           Title oflssuing Officer


   s/ K. Ridgeway                                                  1/6/2021 San Diego, CA
   Signature of Depul'J                                            Date and Location


   Bail fixed at $                      NO BAIL                    by       The Honorable Gonzalo P. Curiel
                     -------------                                      --------------------
                                                                                             Name of Judicial Officer


                                                                RETURN
    This warrant was received and executed with the arrest of the above-named defendant at

    DA TE RECEIVED                 NAME AND TITLE OF ARRESTING OFFICER                  SIGNATURE OF ARRESTING OFFICER

    DATE OF ARREST
